Title: Thomas Jefferson to Joseph Darmsdatt, 9 July 1810
From: Jefferson, Thomas
To: Darmsdatt, Joseph


          
            Sir
             
                     Monticello 
                     July 9. 10.
          
             I recieved last night yours of the 6th. the price for the fish is indeed very high; and discouraging; but the necessity of it is still stronger. I will therefore desire you to send me a dozen barrels, one half to Milton, the other half to Lynchburg according to my former letter. 
		   I am Sir
          
            Your humble servt
            
                  Th: Jefferson
          
        